DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:  in line 8, the phrase “the first rack in the first transmission system” should read –a first rack in a first transmission system—as this is the first time these terms are being introduced in the claim string.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2016/0339890 to Cann.
Regarding Claim 1, Cann discloses a brake assistance system 20 implemented by an electric vehicle (see Figures 1 and 2) having all the features of the instant invention including:  a planetary row coupling node 54 (see Figure 2), a brake pedal 24 coupled (via element 32) to the planetary row coupling node 54 and configured to output a first torque (see paragraph 0018), a booster motor 78 coupled to the planetary row coupling node 54 and configured to output a second torque (see paragraph 0022), a simulation motor 86 coupled to the planetary row coupling node 54 and configured to output a third torque (see paragraph 0023), and a brake master cylinder 22 coupled to the planetary row coupling node 54 and comprising a piston rod 36, and wherein the planetary row coupling node 54 is configured to convert the first torque, the second torque, and the third torque into an acting force acting on the piston rod 36 (see paragraph 0028).
Regarding Claim 2, Cann further discloses that the planetary row coupling node 54 comprises a planetary gear system 54 comprising:  a ring gear 68, a planet carrier 56, and a sun gear 64, a first transmission system 26, a second transmission system 
Regarding Claim 3, Cann further discloses that the first transmission system 26 comprises: a first rack 28 coupled to the brake pedal 24, and a first gear 82 meshing with the first rack 28, wherein the first gear 82 and the ring gear 68 are fixedly coupled and coaxially disposed (see Figure 1).
Regarding Claim 6, Cann further discloses that the planetary row coupling node 54 further comprises a limiting apparatus (see Figure 2 and the spring extending around axis B in between elements 44 and 46) configured to limit rotation of the sun gear 64 to a specified angle (note that the spring would inhibit the rotation of the sun gear 64 at least to some extent).
Regarding Claim 7, Cann further discloses that the planetary row coupling node 54 further comprises a reset spring (see Figure 2 and the spring extending around axis B in between elements 44 and 46) configured to drive the sun gear 64 to an initial position. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2016/0339890 to Cann.
Regarding Claim 4, Cann discloses most all the features of the instant invention as applied above and further including that the second transmission system 82/60 comprises: a gear 82 coupled to the booster motor 78, and an additional gear 60 meshing with the gear 82, wherein the gear 60 and the planet carrier 56 are fixedly coupled and coaxially disposed (see Figure 2). 
However, Cann does not disclose that the gears are a worm and a worm gear meshing with the worm.

Regarding Claim 5, Cann further discloses that the third transmission system 30/42/44/48 comprises a second rack 30 fixedly coupled to the piston rod 36 (see Figure 1), and a second gear 48 meshing with the second rack 30, wherein the second gear 48 and the planet carrier 56 are fixedly coupled and coaxially disposed (see Figure 1).

Allowable Subject Matter
Claims 14-16 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 14 (and its respective dependent claims 15-20), while PG Publication No. 2001/0039230 to Severinsky et al discloses a brake method for an electric vehicle comprising: detecting brake information of the electric vehicle, obtaining a first torque of a simulation motor in the electric vehicle based on the brake information, wherein the first torque acts on a piston rod in a brake master cylinder to move the piston rod, obtaining a brake requirement of the electric vehicle based on the brake information, obtaining a battery level of a battery in the electric vehicle, and determining a first braking force allocation portion of a motor in the electric vehicle 
It is for these reasons that applicant’s invention with regards to Claims 14-20 define over the prior art of record.
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as outlined above, but would be allowable if rewritten to overcome the objection.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,395,883 to Melinat, U.S. Patent No. 5,706,918 to Redelman, PG Publication No. 2011/0152027 to Ohno et al., U.S. Patent No. 8,069,662 to Albert, PG Publication No. 2012/0192556 to Verhagen et al., PG Publication No. 2016/0257297 to Oshiumi et al., and U.S. Patent No. 9,925,968 to Cann all disclose brake assistance systems similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        09/15/21